Citation Nr: 0507717	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active service from July 1971 to April 1972, 
with over 4 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated June 17, 2002, the Board denied the 
veteran's claims of entitlement to an increased evaluation 
for PTSD and to TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's June 17, 2002, decision and remanded the matter to 
the Board for further proceedings.

In October 2003, the Board notified the veteran that his 
representative's authority to represent VA claimants had been 
revoked and afforded him an opportunity to appoint another 
representative.  The veteran has not appointed a 
representative for his claims currently on appeal.

In April 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center in Washington, DC (AMC) for 
further development of the evidence.  The case was returned 
to the Board in February 2005.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA and the 
implementing regulations provide, in pertinent part, that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In May 2004, as directed by the Board's April 2004 remand, 
the veteran underwent a VA psychiatric examination.  The VA 
psychiatric examiner reported that the veteran stated that he 
is receiving disability benefits from the Social Security 
Administration (SSA) "for PTSD".  

The Court has held that, although a decision by SSA regarding 
an appellant's unemployability is not controlling for VA 
determinations, the SSA decision is certainly pertinent to a 
VA claim for TDIU.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Any decision by SSA on a claim by the 
veteran for disability benefits under laws administered by 
that agency would thus be relevant to the veteran's current 
appeal.  For that reason, the Board finds that the duty to 
assist pursuant to the VCAA requires that VA contact SSA and 
request a copy of any decision by SSA on a claim by the 
veteran for disability benefits, and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should request that SSA 
provide copies of any SSA decision on a 
claim by the veteran for disability 
benefits and of the medical and other 
evidence on which the SSA decision was 
based.  In making this records request to 
SSA, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2004).

2.  Then, the AMC should readjudicate the 
veteran's claims based on consideration 
of the entire evidence of record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


